Citation Nr: 0217705	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  01-03 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Eligibility to Dependents Educational Assistance under 
38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.  The appellant is the custodian of the 
veteran's two surviving minor children.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to her claim.

2. The veteran died in May 1999 at the age of 50; the 
immediate cause of death was listed as pulmonary arrest 
due to asthma.  

3. At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder, assigned 
a 30 percent evaluation, and bilateral hearing loss, 
assigned a noncompensable evaluation.

4.  The probative evidence of record does not show that 
post-traumatic stress disorder or any other disability 
incurred in or aggravated by active service was the 
principal or contributory cause of death.

5.  The veteran did not die of a service-connected 
disability, or have a total disability permanent in nature 
resulting from a service-connected disability, or die 
while a disability so evaluated was in existence.



CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1131, 1310, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.312 (2002).

2.  Eligibility requirements for Survivors' and 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code, have not been met.  
38 U.S.C.A. §§ 3500, 3501(a)(1)(D), 3510 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021(a)(2) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In November 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
became law to clarify the duty of VA to assist claimants 
in developing evidence pertinent to their claims for 
benefits. It eliminates the prior requirement that a claim 
be well grounded before VA's duty to assist arises.  VCAA 
requires that VA make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his or her 
claim unless it is clear that no reasonable possibility 
exists that would aid in substantiating the claim.  

Upon careful review of the claims folder the Board finds 
that all required notice and development action specified 
in this new statute have been complied with during the 
pendency of the current appeal.  Specifically, the Board 
finds that the January 2001 Statement of the Case (SOC) 
and the January 2000 letter provided to the appellant, 
specifically satisfy the requirement at § 5103A of VCAA in 
that they clearly notify her of the evidence necessary to 
substantiate her claim.  The Board also notes that 
appellant has had the opportunity to submit evidence and 
argument in support of her appeal.  She did not indicate 
the existence of any outstanding Federal government record 
that could substantiate her claim.  Nor did she identify 
any other records that could substantiate her claim.  The 
January 2001 letter to the appellant fulfills the 
requirement under the VCAA that the RO advise the claimant 
of how responsibilities in developing the record are 
divided, in that the RO advised her of what records it 
would obtain and what records she had to provide.  
Quartuccio v. Principi , 16 Vet. App. 183 (2002).  In a 
Statement in Support of Claim, dated in February 2000, the 
appellant indicates that all evidence had been submitted 
except for a doctor's statement, which she later provided.  
As the RO has secured a complete record and has also 
provided all required notice and assistance to the 
veteran, the Board finds that there is no prejudice in 
proceeding with the claim at this time.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause 
of death, it must singly, or with some other condition, be 
the immediate or underlying cause, or be etiologically 
related thereto.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but 
rather it must be shown that there was a causal 
connection.  Service-connected diseases involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of 
whether there were resulting debilitating effects and 
general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2002).

In addition to compensation, Congress has provided for 
educational assistance to the surviving spouses of 
veterans who died of service-connected disabilities, for 
the purpose of assisting them in preparing to support 
themselves and their families at a standard of living 
level which the veteran, but for the veteran's death or 
service disability, could have expected to provide for the 
veteran's family.  38 U.S.C.A. § 3500, 3501.  
Specifically, a surviving spouse or child of (1) a veteran 
who died of a service-connected disability, or (2) a 
veteran who died while having a disability evaluated as 
total and permanent in nature resulting from a service-
connected disability arising out of active military, 
naval, or air service, is eligible for survivors' 
educational assistance.  38 U.S.C.A. § 3501; 38 C.F.R. § 
3.807 (2002). 

The veteran underwent a VA compensation and pension (C&P) 
psychiatric examination in February 1998.  At the time of 
the examination, the veteran was on a short pass from the 
county jail, where he was incarcerated.   The veteran 
disclosed that he worked at the jail's "honor farm" doing 
janitorial work in the morning and cleaning the courthouse 
in the evening.  He stated that he worked ten hours a day, 
seven days a week.  After a lengthy discussion of the 
veteran's PTSD symptoms, Dr. M. opined why the veteran's 
MMPI (Minnesota Multiphasic Personality Inventory-
Depression Scale) was normal.  Dr. M. explained, "the 
lifelong consequences of alcohol dependence are in 
themselves demoralizing and so are lifelong consequences 
of chronic PTSD problems.  Therefore, both conditions 
become intertwined in such a way that it is impossible to 
determine the relative destructive importance of each."  
He concluded that the veteran's overall instability was 
half caused by alcohol and half caused by PTSD without 
regard to any argument that alcohol dependence is a 
frequent consequence of the trauma and subsequent PTSD.

Rating decision, dated in June 1998, indicates that 
service connection for PTSD was granted and evaluated as 
30 percent disabling with an effective date of January 27, 
1997.

The veteran underwent a comprehensive psychiatric 
examination for social security disability by M.P.G. in 
June 1998.  During a thorough discussion of the veteran's 
history of present illness, past medical history and past 
personal history, he indicated that he had worked for a 
utility company and was a general foreman when he quit.  
He stated that he quit working because "I started getting 
too angry.  I wasn't myself.  Besides, at the time I quit, 
I had about $ 175,000 in the bank."  The veteran disclosed 
that he was currently working 19 hours a week as a 
salesman at a hardware store.  He stated that he lived 
with his girlfriend and they shared the rent.  He also 
indicated that he was able to engage in activities of 
daily living, including doing all household chores and 
personal hygiene.  The mental status examination 
demonstrated a general fund of knowledge.  Insight into 
his condition was fair and judgment, as measured by the 
veteran's long history of alcoholism, was considered poor 
over time.  

The examiner, Dr. G. P., concluded that it was very clear 
that the veteran has functioned very well in life since 
his Vietnam experiences, despite his symptoms. He opined 
that the veteran's most pressing problem was alcoholism, 
"which is clearly out of hand."  Dr. P. concluded, "Based 
on his presentation today and his history as he provided 
it, (the veteran) would be able to appropriately interact 
with, and deal with the general public, potential 
supervisors, and co-workers," although he felt that it 
would be recognized very early that the veteran is a 
practicing alcoholic.  The examiner conceded that he did 
not have any other records to review, but he opined "to a 
reasonable degree of certainty" that the veteran would be 
able to potentially work full time with an eight-hour 
workday and a 40-hour work schedule from a psychiatric 
point of view.  

VA outpatient records dated in October 1998 disclose that 
the veteran quit his job at the hardware store when he was 
ill with an abscessed tooth.  The veteran indicated that 
he was still living with his significant other.
 
By letter dated in January 1999, Dr. S.O.M. stated that he 
had been treating the veteran for PTSD an alcohol abuse 
since January 1997.  He indicated that the veteran had 
been under increasing stress lately due to multiple 
problems, including homelessness, finances, and a recent 
break-up in his relationship.  Specifically, the veteran 
was living in his camper on a friend's rural property.  
Dr. M. stated that the veteran currently spent his time 
helping his friend do random chores on the rural property.  
He indicated that the veteran would continue to see him 
for treatment.

A Statement in Support of Claim, dated and received in 
February 1999, indicates that the veteran was filing a 
claim for a nonservice connected pension along with a 
Notice of Disagreement with his initial evaluation for 
PTSD.  He indicated that he was homeless and very ill with 
pneumonia.  The claim for a pension was denied by rating 
decision dated in March; a Statement of the Case 
pertaining to his PTSD claim was issued to the veteran in 
March 1999.

Medical records from S.L.O.G. Hospital reflect that the 
veteran sought treatment in their Emergency Department on 
three occasions in February 1999.  On the first occasion, 
the veteran presented with complaints of a sore throat on 
and off for two weeks.  He reported that two days prior to 
admission, he started having cough, sweats, fever, and 
productive white sputum.  The diagnosis was left lower 
lobe pneumonia.  He was treated with several medications.  
He was discharged the same day in stable condition.  Six 
days later, the veteran presented, complaining of a cough.  
The diagnosis was resolving pneumonia and chronic 
obstructive pulmonary disease (COPD).  He was discharged 
the same day in stable condition.  The veteran returned 
one week later with complaints of cough and shortness of 
breath.  The diagnosis was asthmatic bronchitis.  The 
veteran was discharged the same day.  

VA outpatient records indicate that the veteran telephoned 
his VA psychiatrist, 
Dr. S.O.M., in February 1999.  He reported that he was 
being treated for pneumonia "at county" and also had a 
recent diagnosis of COPD.  He indicated that his current 
medications were erythromycin, cough syrup, and albuterol.  
The veteran stated that he was staying with his "ex-s.o." 
(probably "ex-significant other") while he was ill and he 
wanted a refill of albuterol, as he was running low.  The 
plan was to come to request albuterol as needed.

Records from S.V.R. Medical Center indicate that the 
veteran was admitted through the emergency room in late 
April 1999, status post respiratory arrest.  Treatment 
included steroids, bronchodilator treatment, Theophylline 
drip, and antibiotics.  Initially, the veteran was 
hypotensive, which was treated and resolved with Dopamine.  
The veteran was maintained on a ventilator.  The COPD 
appeared to improve and the veteran was gradually weaned 
off the ventilator.  The veteran was unresponsive 
following cessation of sedation.  After a consultation, 
CAT scan, and electroencephalogram were performed, the 
diagnosis was anoxic encephalopathy.  The course of 
treatment was changed to comfort care only.  The veteran 
expired in early May, approximately nine days after 
admission.   The discharge summary lists anoxic 
encephalopathy secondary to respiratory failure from COPD 
decompensation as the cause of death.

The Certificate of Death, issued in May 1999, reflects 
pulmonary arrest as the immediate cause of death due to 
asthma.  An interval of three days is noted between onset 
of pulmonary arrest and death.  An interval of five years 
is noted between onset of asthma and death.

Dr. S.O.M. submitted a medical opinion in March 2000, 
which indicates that he last saw the veteran in a 
psychiatric session in January 1999 and last heard from 
him in February 1999, when he informed him by telephone 
that he was being treated for pneumonia.  Dr. M. states 
that the veteran had multiple problems, including alcohol 
abuse, PTSD, and pulmonary problems.  Dr. M. avers that 
PTSD made it difficult for the veteran to sustain gainful 
employment and contributed significantly to his alcohol 
abuse as self-medication.  Dr. M. opined that because of 
PTSD, the veteran was unable to adequately take care of 
himself because of his eventual homelessness, which was 
materially caused by his inability to have gainful 
employment or get along suitably with others, including 
his family.  He concludes that the veteran's PTSD symptoms 
and behaviors he had adopted to cope with PTSD materially 
contributed to his cause of death, pulmonary arrest due to 
asthma. 


II.  Analysis

Essentially, the appellant's contention is that the 
veteran's service connected PTSD manifested itself by an 
inability to get along with others and an inability to 
maintain gainful employment.  These manifestations, 
according to the appellant, resulted in his homelessness 
and lessened the veteran's ability to adequately take care 
of himself to such a degree that they materially 
contributed to his death from pulmonary arrest due to 
asthma.  The veteran's VA psychiatrist offers an opinion 
to that effect.  Contrary to the psychiatrist's opinion, 
is the death certificate and discharge summary that 
reflect cause of death as pulmonary arrest due to asthma.  
The appellant asserts that the hospital records are flawed 
by the briefness of the last physician's treatment of the 
veteran and his or her ignorance of the veteran's medical 
history of PTSD.  While the appellant's assertion may have 
some merit, there is no indication that the treating 
physician resorted to speculation, but rather, she 
determined the cause of death based on the contemporaneous 
objective medical data before her.  

The psychiatrist's opinion is less probative for similar 
reasons, i.e., incomplete information.  In this regard, 
the psychiatrist was not involved with the treatment of 
the veteran's last illness and there is no indication that 
he had direct knowledge of any of the veteran's 
respiratory problems after mid-January 1999, other than 
being told by the veteran that he was being treated for 
pneumonia in February 1999.  There is no evidence that the 
psychiatrist monitored the veteran's respiratory illness 
or treatment over the course of his psychiatric treatment 
of the veteran.  The death certificate establishes an 
interval of five years between the onset of asthma and the 
veteran's death.  Yet, there is no mention of the 
veteran's respiratory illness or related treatment in Dr. 
M.'s reports or notes except for the February 1999 phone 
call.  There is no indication in Dr. M.'s opinion that he 
was aware that the veteran sought treatment on three 
occasions in February 1999 and received various 
medications, including inhalers.  Finally, although Dr. M. 
is a medical doctor, there is no evidence that he has any 
special knowledge or expertise in pulmonary or respiratory 
illness.  In light of the contemporaneous records, as they 
pertain both to the veteran's psychiatric treatment and to 
the treatment of his respiratory illness, the Board finds 
Dr. M.'s opinion to be less probative of cause of death 
than the physician who treated the veteran's last illness.  
Accordingly, the Board is unable to find that the 
veteran's service connected post-traumatic stress disorder 
materially contributed to his cause of death, pulmonary 
arrest due to asthma.  The medical evidence in this case 
is simply overwhelmingly against the claim.  In such 
circumstances, the benefit of the doubt doctrine is not 
for application.

Because the veteran's death has not been adjudicated as 
being service-connected, and he did not die while having a 
disability evaluated as total and permanent in nature 
resulting from a service-connected disability, there 
appears to be no eligibility for DEA benefits under 
38 C.F.R. § 3.807.  Thus, there is no legal basis for 
entitlement, and the claim must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (in cases in which the 
law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal 
to the Board terminated because of the absence of legal 
merit or the lack of entitlement under the law); 
38 U.S.C.A. §§ 3501, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.807 (2002).



ORDER

Service connection for cause of death is denied.  
Eligibility to Dependents Educational Assistance under 
38 U.S.C.A. Chapter 35 is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

